Citation Nr: 0633569
Decision Date: 10/30/06	Archive Date: 01/18/07

DOCKET NO. 05-14 437                        DATE OCT 30 2006



On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi

THE ISSUE

Entit1eme_t to service connection for an eye disability secondary to a lightning strike.

REPRESENTATION

Appellant represented by: Mississippi Veterans Affairs Commission

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel



INTRODUCTION

The appellant served on active duty from August 1973 to December 1975. He had a period of verified active duty for training from January 24, 1976, to August 8, 1976.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In January 2006, the appellant appeared at the Jackson RO and testified before the undersigned Acting Veterans Law Judge. A transcript of the hearing is of record.

FINDING OF FACT

There is no competent evidence of a current eye disability.

CONCLUSION OF LAW

An eye disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on November 9, 2000, emphasized VA's obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and it affirmed VA's duty to assist claimants by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5100,5102,5103, 5103A and 5107 (West 2002); see Quartuccio v. Principi, 
16

- 2 



Vet. App. 183, 187 (2002). In August 2001, VA issued regulations to implement the VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). In this instance, the RO did provide the appellant with a letter which met the notification requirements of the VCAA in July 2004, prior to the initial unfavorable AOJ decision in November 2004. Additional notice was provided in May 2005 Therefore, the-timing requirement of the original VCAA notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

. VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim. This "fourth element" of the notice requirement comes from the language of 38 C.F.R. § 3.159(b)(1). The United States Court of Appeals for Veterans Claims (Court) recently held that these notice requirements apply to all five elements of a service connection claim, including (1) veterans' status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the requirements with respect to the content of the VCAA notice have been satisfied in this case. The July 2004 duty to assist letter informed the appellant what the evidence must show to establish entitlement to service connection for an eye disability. This letter notified the appellant that VA would help the appellant obtain such things as medical records, employment records, or records from other federal agencies. The appellant was also told to submit any evidence in his possession that pertains to his claim. He was advised that it was his

- 3 



responsibility to either send medical treatment records from his private physician regarding treatment for his eye disability, or to provide a properly executed release so that VA could request the records for him.

The appellant was informed that the effective date for payment purposes would be determined based on when VA received the claim and when the evidence that establishes the basis for the disability rating was submitted. Since the service connection claim is being denied, no effective date will be assigned, so there is no possibility of any prejudice to the appellant if the notification is lacking a sufficiently specific description of matters involving the assignment of an effective date. In addition, because service connection is being denied, the Board finds that the appellant was not prejudiced by inadequate notice of how to establish a disability rating.

The Board also concludes VA's duty to assist has been satisfied. The claimant's service medical records and VA Medical Center records from 1976 and 1977 have been determined to be unavailable. Although the veteran indicated at his hearing that private medical records may be available, he did not subsequently provide those records, or identify the location of the records, despite having been advised to do so at the hearing. Nor did the veteran respond to a May 2005 VCAA letter informing the veteran that he needed to authorize the release of these records. The duty to assist "is not always a one-way street" and, "[i]f a veteran wishes help, he cannot passively wait for it in those circumstances where he mayor should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190 (1991), at 193. Therefore, the Board concludes that the duty to assist in obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d). The veteran was afforded a VA examination in January 2005. The Board finds that this examination is adequate for purposes of this appeal. The Board finds that further examination is not necessary, as there is sufficient medical evidence upon which the

- 4



Board may base its decision. The Board therefore concludes that VA has fulfilled the duty to assist the veteran in this case.

Analysis

Applicable law provides that service connection will be granted if it is shown that
the claimant suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110,1131; 38 C.F.R. § 3.303. The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. §§ 101(22), 101(24); 38 C.F.R. § 3.6(a). "A service department finding that injury, disease or death occurred in line of duty will be binding on the Department of Veterans Affairs unless it is patently inconsistent with laws administered by the Department of Veterans Affairs." 38 C.F.R. § 3.1(m).

In the present case, an August 1976 Statement of Medical Examination and Duty Status corroborates that the appellant was struck by lightning while working on electrical equipment. This record notes that this accident occurred during active duty for training and that it did occur in the line of duty. Therefore, the veteran's duty status does not render him ineligible for service connection for any disability resulting from this accident.

If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b). Service connection may also be granted for a disease first diagnosed after service when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

- 5 



To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical evidence or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247,253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to a determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b).

Service connection must be denied in the case at hand because the competent evidence of record does not establish the existence of a current disability. The only current medical evidence consists of a January 2005 VA examination report, which notes that the veteran's eyes were objectively normal on examination and that no abnormalities were found. The examiner does indicate that the appellant has refractive error along with presbyopia and comments that this is normal for his age.

F or purposes of entitlement to benefits, the law provides that refractive error of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9. In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. §§ 3.303(c), 4.9; Veterans Benefits Administration (VBA) Manual M21-1MR, Part III, iv.4.B.10.d. Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subject to a superimposed disease or injury which created additional disability. See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990).

The record contains no competent evidence to demonstrate that the electrical shock was a superimposed disease or injury that led to the appellant's current refractive

- 6



error and presbyopia. According to the January 2005 VA examination report, the examiner concluded that refractive error and presbyopia were the result of aging, not of injury. The examination request informed the examiner of the appellant's contention that he incurred an eye disability when he was struck by lightning, so the examiner was aware of and contemplated this possibility in forming his conclusion.

The January 2005 report offers the only competent medical opinion on the issue of causation. The only other opinion offered on this point comes from the veteran himself. However, as a layperson, the veteran cannot offer competent medical evidence to diagnose a disability or to testify as to the cause of a current disability. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Only individuals with medical education, training, or experience may offer medical diagnoses, statements, or opinions. Id. In this case, no medical expert has offered an opinion to support the contention that there is a link between the in-service accident and the veteran's current eye condition.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102. The preponderance of the evidence is against the veteran's claim, and it must be denied.

ORDER

Entitlement to service connection for an eye disability secondary to a lightning strike is denied.


K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals

- 7 




